Pratt, J.
We think the county court had power to remit the forfeiture of bail in this case. There seems to be no limit of time specified in section • 597 of the Code of Criminal Procedure, and section 598 seems to imply that it can be remitted after proceedings to'enforce the forfeiture have been commenced, as it provides that such a motion can be granted, “only upon payment of the costs and expenses incurred in the proceedings for the enforcement of-the forfeiture.” Reading the two sections together, it seems plain that there is no restriction as to time when the county court can make the remission. ■ Order reversed, with costs, and matter remitted.to county court for rehearing. All concur.